Citation Nr: 1119406	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 6, 2008 for the grant of service connection for right wrist carpal tunnel syndrome.

2.  Entitlement to an effective date prior to August 6, 2008 for the grant of service connection for left wrist carpal tunnel syndrome.  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1989 to August 1996.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for (i) right wrist carpal tunnel syndrome, assigning a 10 percent disability evaluation and (ii) left wrist carpal tunnel syndrome, assigning a noncompensable disability evaluation, both effective August 6, 2008.

In a December 2009 statement, the Veteran raised claims seeking entitlement to increased disability evaluation for (i) right wrist carpal tunnel syndrome, rated 10 percent disabling, and (ii) left wrist carpal tunnel syndrome, rated noncompensable, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or informal, for service connection for right wrist carpal tunnel syndrome until August 6, 2008.

2.  The Veteran did not submit a claim, either formal or informal, for service connection for left wrist carpal tunnel syndrome until August 6, 2008.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to August 6, 2008, for the grant of service connection for right wrist carpal tunnel syndrome, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).

2.  Entitlement to an effective date prior to August 6, 2008, for the grant of service connection for left wrist carpal tunnel syndrome, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is warranted for her respective service connection claims for left and right wrist carpal tunnel syndrome because she was not informed that her claim had to be received by VA within one year of her separation from service for the assigned effective date to be the day following separation.  As such, she maintains that the effective date of service connection for the respective conditions should be retroactive to her release from active military service in August 1996.  

The basic facts are not in dispute.  The Veteran's initial service connection claims for right and left wrist carpal tunnel syndrome was received by VA on August 6, 2008, and indeed, the Veteran does not contend otherwise.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection for right and left wrist carpal tunnel syndrome effective the date the Veteran's original claim for the conditions was received.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to August 6, 2008, VA is precluded, as a matter of law, from granting an effective date prior to August 6, 2008, for the respective grant of service connection for right and left wrist carpal tunnel syndrome.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  


ORDER

Entitlement to an effective date prior to August 6, 2008, for the grant of service connection for right wrist carpal tunnel syndrome is denied.

Entitlement to an effective date prior to August 6, 2008, for the grant of service connection for left wrist carpal tunnel syndrome is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


